                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

DERREL LEWIS                                                  CIVIL ACTION

VERSUS                                                        NO. 17-14190

ARCHER DANIELS MIDLAND CO. ET AL.                             SECTION “G”(2)


                      ORDER AND REASONS ON MOTIONS

      This is a civil action for injunctive relief and money damages under Title VII of

the Civil Rights Act of 1964 and 42 U.S.C. § 1981. Plaintiff Derrel Lewis alleges that

he was subjected to a racially hostile work environment at the Waggaman, Louisiana

shipyard of defendant Archer Daniels Midland Company ("ADM"). The complaint

alleges a workplace incident of racial harassment between plaintiff and defendant Edward

Collins involving display of a lynching noose on June 12, 2017, which was video-

recorded on plaintiff’s cellular telephone. See Rec. Doc. Nos. 4, 14; 39-1 at p. 4.

Plaintiff also asserts state law tort claims against defendant Collins for assault and

intentional infliction of emotional distress. Record Doc. No. 14 at p. 3.

      Two motions that are related in part because they both seek a forensic examination

of plaintiff’s phone are pending before me. In its motion to compel, ADM seeks six

forms of relief: (1) production of plaintiff's Samsung Galaxy S8 cell phone for a forensic

examination; (2) production of all data that has been collected, sent, received, derived or

extracted from plaintiff's cell phone and information regarding how and when that data

was obtained; (3) production of contact information of anyone having care, custody,
control, access to or use of plaintiff's cell phone since June 12, 2017; (4) production of

information responsive to ADM’s Requests for Production Nos. 1–4, including but not

limited to information from plaintiff’s social media and email accounts; (5) a

supplemental deposition of plaintiff and either a deposition or written responses from

plaintiff's counsel addressing the creation, handling, preservation, gathering, modification

or destruction of plaintiff's cell phone and other evidence; and (6) reasonable attorneys’

fees and costs, including those of the forensic examiner, incurred as a result of plaintiff's

discovery conduct and ADM’s efforts to obtain this discovery. Record Doc. No. 46 at

pp. 2–3.

       Plaintiff's motion requests that this court allow his retained cell phone examination

expert, Lance Eliot Sloves, to access and conduct a forensic examination of plaintiff's cell

phone. Record Doc. No. 50 at p. 1. The motion apparently was prompted by my earlier

issuance of a restrictive evidence preservation order to plaintiff and his counsel

concerning the phone, while defendant’s motion could be considered. Record Doc. No.

48. In its opposition memorandum, defendant ADM argues that, although examination

of the phone is necessary, further efforts to identify the phone’s allegedly forgotten

passcode should be conducted, but if a “passcode bypass” procedure becomes necessary

to retrieve the phone’s data, forensic examination of the phone should be conducted by

a court-appointed neutral, attended and observed by each side’s experts, pursuant to a

court-approved protocol and all at plaintiff’s expense. Record Doc. No. 53 at p. 2


                                            -2-
       On December 5, 2018, I conducted a telephone status conference with counsel in

lieu of oral argument to discuss the logistics, scope and cost of any production and

examination of plaintiff’s cell phone. Record Doc. No. 59. A followup telephone

conference was conducted on December 12, 2018, to discuss the status of the parties'

efforts to arrange an agreed-upon protocol for further examination of plaintiff's cell phone.

Record Doc. No. 61. Having considered the motion papers and the parties’ voluminous

submissions, including counsel’s emails submitted in connection with the initial telephone

conference, Record Doc. Nos. 58, 60, the oral representations of counsel during the

conferences, the record as a whole and the applicable law, IT IS ORDERED that the

motions are DISMISSED AS MOOT IN PART, GRANTED IN PART AND DENIED IN

PART as follows.

I.     Cellular Telephone Production and Examination by a Neutral Examiner

       “Courts hesitate to authorize direct access to an opposing party’s electronic storage

device.” Realpage, Inc. v. Enterprise Risk Control, LLC, 2017 WL 1180420, at *1 (E.D.

Tex. Mar. 30, 2017). However, courts have permitted restrained and orderly examinations

of computers and other electronic information storage devices, including by neutral expert

examiners, when the moving party has sufficiently demonstrated need and inability to

obtain relevant information by more conventional means and measures adequate to protect

the privacy or commercial concerns of the party who owns the device are imposed. See,

e.g., id. at *2 (finding “a very tailored examination is appropriate”); White v. Graceland

College Center etc., 2009 WL 722056, at *7 and cases cited at n. 17 (D. Kan. Mar. 18,

                                            -3-
2009); BMG Music Enertainment v. Arellanes, 2006 WL 82010875 (E.D. Tex. Oct. 27,

2006).

         “[T]he requesting party must show that the responding party has somehow defaulted

in its obligation to search its records and produce the requested data” and that “the

responding party’s production ‘has been inadequate and that a search of the opponent’s

[electronic storage device] could recover deleted materials.’” Realpage, 2017 WL 1180420,

at *1 (quoting Diepenhorst v. City of Battle Creek, 20076 WL 1851243, at *3 (W.D. Mich.

June 30, 2006). “Generally, only ‘specific, concrete evidence of concealment, destruction

of evidence, or failure to preserve documents and information’ will warrant drastic

electronic measures. . . . The utility of permitting a forensic examination of personal cell

phones must be weighed against inherent privacy concerns. Issues that may be relevant to

the inquiry include whether the party withheld information, whether the responding party

is unable or unwilling to search for the requested information and the extent to which the

requesting party has complied with discovery requests.” John Crane Group Corp. v. Energy

Devices of Texas, Inc., 2015 WL 11112540, at *1 (E.D. Tex. Oct. 30, 2015) (quoting

Sophia v. Chloe, Inc., 2013 WL 5212013, at *2 (S.D. Calif. Sept. 13, 2013) (emphasis

added).

         The Official Advisory Committee Notes to the 2006 Amendments to Rule 34

caution:

         As with any other form of discovery, issues of burden and intrusiveness
         raised by requests to test . . . can be addressed under Rules 26(b)(2) and
         26(c). Inspection or testing of certain types of electronically stored

                                            -4-
       information or of a responding party’s electronic information system may
       raise issues of confidentiality or privacy. The addition of testing and
       sampling to Rule 34(a) with regard to . . . electronically stored information
       is not meant to create a routine right of direct access to a party’s electronic
       information system, although such access might be justified in some
       circumstances. Courts should guard against undue intrusiveness resulting
       from inspecting or testing such systems.

Advisory Committee Notes to 2006 Amendments, quoted in Federal Civil Judicial

Procedure and Rules at p. 175 (Westlaw Pamph. 2018 rev. ed.).

       Defendant ADM has shown that the information on plaintiff's cell phone is

extremely relevant to plaintiff's claims and ADM's defenses. The video of the

lynching noose incident is key evidence in this case. Defendant Collins has testified,

however, that the brief video excerpt that has been produced to date is merely a

snippet of a much longer video that will show, along with the history of text

messages between plaintiff and Collins, that the incident was a small part of a long-

running, joking, non-harassing – albeit wrongheaded – race-based exchange

between the co-workers. Record Doc. No. 46-5. Plaintiff disputes that a longer video

is on the phone. However, if Collins's testimony is deemed credible and the alleged

longer video exists but is not recovered, it is possible that the video produced to date

will not be admissible at trial. Fed. R. Evid. 106. Communications, photo/video

evidence and metadata relating to the incident and the relationship between Collins

and plaintiff, if they exist, will likely be discovered via forensic examination of

plaintiff's cell phone. In addition, a previously agreed-upon attempt to access the

data on plaintiff's phone at the office of defendant's retained expert failed because

                                         -5-
plaintiff could not provide the phone's SIM card or recall its correct passcode. ADM

has demonstrated that it will be unable to obtain this relevant information unless a

proper expert examination is conducted. By filing his own motion, plaintiff

implicitly recognizes the same need for further examination of the phone.

       To their credit, both sides have recognized the benefit that neutral

examination of the cell phone will provide to the truth-seeking process in this case.

Consistently with the cooperative efforts contemplated by the Federal Rules in

circumstances like these, after discussions with their experts, each other and the

court, the parties have agreed that a neutral expert is the best – perhaps even the only

– available resource for the technology potentially needed to access the phone.

Record Doc. Nos. 58, 60. They also have agreed that further efforts to determine the

correct passcode should be conducted before resorting to a riskier, more expensive

passcode bypass procedure.

       The parties have agreed to craft and have made substantial progress in

completing an agreed-upon protocol, which the court will review for approval and

filing in the record after a qualified neutral expert has approved it. This protocol will

provide means by which (a) the cellular telephone will be packaged, shipped and

delivered to the neutral expert; (b) relevant, recoverable data will be recovered and

produced, while irrelevant and/or privileged information will be segregated, logged

and withheld from production; and (c) counsel of record and/or the parties' retained

experts will receive and review the recovered data. The parties' difficulty to date in

                                          -6-
finalizing the protocol has been locating an expert who is capable of conducting the

"passcode bypass" procedure, if that becomes necessary. The parties also have

agreed that all fees and costs associated with the examination must be paid half by

plaintiff and/or his counsel and half by defendant ADM and/or its counsel. In light

of the parties' agreed-upon approach, both motions are DISMISSED AS MOOT

insofar as they relate to further production and examination of plaintiff's cell phone,

pending finalization of the parties' agreement.

II.    Additional Relief Sought by Defendant ADM

       Defendant's motion is GRANTED insofar as it seeks an order requiring

plaintiff to produce information responsive to ADM’s Requests for Production

Nos. 1–4, including information from plaintiff’s social media and email accounts.

Fed. R. Civ. P. 34(b)(2)(A) and (B) require that "[t]he party to whom the request

[for production] is directed must respond in writing," and "[f]or each item or

category, the response must either state that inspection and related activities will

be permitted as requested or state with specificity the grounds for objecting to the

request, including the reasons." The rule also requires that "[a]n objection must

state whether any responsive materials are being withheld on the basis of that

objection." Fed. R. Civ. P. 34(b)(2)(C). The rule is structured in this way so that,

in combination with Fed. R. Civ. P. 26(g)(2), both the requesting party and the




                                         -7-
court may be assured that all responsive, non-privileged materials are being

produced, except to the extent a valid objection has been made.

      For the reasons discussed above, the requested materials are relevant to

claims and defenses in this case. Placing the noose video in context in terms of the

relationship between plaintiff and defendant Collins is crucial to determining its

true nature either as hostile and threatening as plaintiff contends or part of non-

threatening, consensual banter between the two co-workers. Plaintiff's written

responses to ADM's Requests for Production Nos. 1–4 are incomplete, evasive and

fail to comply with Rule 34(b). Record Doc. No. 46-1 at pp. 8–9; Record Doc. No.

49-2. By making mere statements or directing defendant to "see" certain identified

materials, the written responses assure neither ADM nor the court that all non-

privileged responsive materials have been produced.

      In his opposition memorandum, plaintiff objects that these requests are

unreasonably cumulative or duplicative or that the social media materials

requested can be obtained from other more convenient, less burdensome or less

expensive sources, citing Fed. R. Civ. P. 26(b)(2)(C)(i). Record Doc. No. 49 at pp.

9–10. No such objections were asserted in plaintiff's Rule 34(b) written responses.

Thus, they have been waived. Parkcrest Builders, LLC v. Hous. Auth. of New

Orleans (HANO), 2017 WL 1426933, at *5 (E.D. La. Apr. 21, 2017) (quoting In

re United States, 864 F.2d 1153, 1156 (5th Cir. 1989) (“[A]s a general rule, when


                                        -8-
a party fails to object timely to interrogatories, production requests, or other

discovery efforts, objections thereto are waived.”). No later than December 28,

2018, plaintiff must provide ADM with new written responses to ADM’s Requests

for Production Nos. 1–4, clearly stating either that all non-privileged responsive

materials are being produced or that he has no responsive non-privileged materials

in his possession, custody or control.1

       The motion is DENIED insofar as it seeks to depose plaintiff's lawyer

regarding the handling of plaintiff's cell phone and any potential tampering with the

phone's data. “Generally, federal courts have disfavored the practice of taking the

deposition of a party’s attorney; instead, the practice should be employed only in

limited circumstances.” Theriot v. Parish of Jefferson, 185 F.3d 477, 491 (5th Cir.

1999) (citing Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th Cir.

1986)). “Taking the deposition of opposing counsel not only disrupts the adversarial

system and lowers the standards of the profession, but it also adds to the already

burdensome time and costs of litigation.” Shelton, 805 F.2d at 1327. There must be

a showing by the party seeking to depose counsel that “(1) no other means exist to


       1
          In its memorandum in support of its motion, ADM states that plaintiff's answers to
Interrogatories Nos. 5 and 17 "pertain to the instant motion." Record Doc. No. 46-1 at pp. 7–8. ADM
argues, seemingly as background for the relief requested, that plaintiff's current answers are
incomplete because they conflict with other evidence in the case. The motion does not request an
order that plaintiff provide further answers to these interrogatories. Therefore, no such relief will be
compelled. Plaintiff is reminded, however, of his obligation to supplement these answers under Fed.
R. Civ. P. 26(e), if appropriate, and to sign all interrogatory answers, under oath, himself – not
through his counsel – as required by Fed. R. Civ. P. 33(b)(1)(A), (3), and (5).

                                             -9-
obtain the information than to depose opposing counsel, (2) the information sought

is relevant and nonprivileged; and (3) the information is crucial to the preparation

of the case.” Id. (emphasis added). No such showing of the first or third element has

been made at this time.

       Defendant's motion is DENIED at this time insofar as it seeks an order

requiring plaintiff to provide supplemental deposition testimony; to produce all data

that has been collected, sent, received, derived or extracted from plaintiff's cell

phone; to produce information regarding how and when that data was obtained;

and to produce all contact information of anyone having care, custody, control,

access to or use of plaintiff's cell phone since June 12, 2017. This relief may well

be unnecessary and unreasonably cumulative or duplicative in light of the

information-gathering and cell phone examination procedures agreed upon by the

parties in their protocol. If the protocol procedures fail to provide relevant

information, defendant's right to file a new motion geared to specifically identified

discovery requests is preserved.

       The motion is DENIED insofar as it seeks an award of attorneys' fees and

other expenses. The motion has been granted in part and denied in part. Plaintiff's

opposition to defendant's request that the cell phone should again be submitted to

ADM's retained expert for another attempt to access its data was well-founded.

Under these circumstances, I find that a reasonable apportionment of the expenses



                                       - 10 -
incurred in connection with this motion is that both sides should bear their own

costs. Fed. R. Civ. P. 37(a)(5)(B).

                 New Orleans, Louisiana, this _______
                                               14th day of December, 2018.



                                          JOSEPH C. WILKINSON, JR.
                                      UNITED STATES MAGISTRATE JUDGE




                                       - 11 -
